Citation Nr: 0700171	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  06-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The veteran presented testimony before the Board in March 
2006.  Unfortunately, the recording of this proceeding was 
lost.  The veteran was afforded an opportunity for another 
hearing but indicated that he was no longer able to attend 
and therefore, no longer desired a hearing.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

During his March 2006 Board hearing, the veteran testified 
that he experienced panic attacks, more than once per week, 
as well as hallucinations, nightmares, and an extreme fear of 
death.  Additionally, in correspondence received by the Board 
in July 2006, the veteran noted that he was experiencing 
increased anxiety and depression.  The frequency of the 
veteran's panic attacks, and the presence of these other 
symptoms, was not noted during the last VA examination in 
April 2005.  As such, the veteran's PTSD symptomatology 
appears to have increased in severity since his last 
examination.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
his psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim for an increased 
evaluation for service-connected PTSD.  
If any benefit on appeal remains denied, 
a supplemental statement of the case 
must be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS CLAIM HAS BEEN ADVANCED ON THE BOARD'S DOCKET AS THE 
VETERAN IS 76 YEARS OLD.  ACCORDINGLY, THIS CLAIM MUST BE 
AFFORDED EXPEDITIOUS TREATMENT.  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

